DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because: 
Fig. 10 element 13 is described in the specification as "13 refers to the monitoring camera", but appears to refer to part of the "measuring equipment", a camera does not appear to be indicated in the drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
para 0012 & para 0039: "...push rod on the shaft head closed to the end" should probably be "...close to the end".  
Appropriate correction is required.  

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 4th to last line: "...push rod on the shaft head closed to the end" should probably be "...close to the end"..  

Claim 9, change numbering “1)-5)” to - - a) – e) - -; to place it in better form.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 & 9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 & 9 recites the limitation "the center point" in line 4 and line 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 & 9 recites the limitation "the circle point" in line 6 and line 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the device for real-time monitoring..." in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites the limitation "4) setting the distance between the measuring equipment and the horizontal base point and the vertical base point unchanged, and the error is less than 0.01 mm" in lines 15-16.  This statement is unclear; for the purposes of examination it is interpreted as “if the error is less than .01mm then setting the distance between the measuring equipment and the horizontal base point and the vertical base point unchanged”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 



Claim(s) 1-4, & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110455442 A (Cheng S) in view of US 20080273184 A1 (Morimoto). 

Regarding claim 1, Cheng S  teaches a device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment (p.2 10th full paragraph: “pressure sensor is capable of keeping the same posture to measure during the measurement, reduces the measuring error”), comprising a measuring equipment, a sensing device, and a adjusting device that are installed on a truss (Fig. 1 supporting table 12: is equivalent to the truss of the instant application), … and the sensing device and the adjusting device are both connected to a controller through a data line (p. 5 3rd full paragraph: “the micro control unit 3 sends the adjustment instruction to the two servo motors and three electric push rod 15”); the adjusting device is connected to the measuring equipment, which can drive the measuring equipment to fine-tune on the truss (p. 3  last full paragraph: the acceleration sensor the adjusting mechanism are connected to a control unit to precisely maintain a posture).  
Cheng S does not teach wherein the outside of the truss is provided with a horizontal base point and a vertical base point; the sensing device and the adjusting device both take the horizontal base point and the vertical base point as benchmarks.  
Morimoto does teach wherein the outside of the truss is provided with a horizontal base point and a vertical base point (para 0065: the system detects a change in the position using benchmarks/calibration marks and uses the calculated displacement vectors to readjust the system in order to maintain relative position); the sensing device and the adjusting device both take the horizontal base point and the vertical base point as benchmarks (para 0065: the system detects a change in the position using benchmarks/calibration marks and uses the calculated displacement vectors to readjust the system in order to maintain relative position), …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S with the teachings of Morimoto.  One would have added to the monitoring and correcting measurement device of Cheng S the use of benchmarks/base points of Morimoto.  The motivation would have been to have a device which can detect a drift in its calibration measurements and then correct them.  

Regarding claim 2, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1, wherein the top view projections of the horizontal base point, the vertical base point, the adjusting device and the sensing device are in the same Cartesian two-dimensional coordinate system (if a top view projection is used then the resulting orientation of components is necessarily within the same Cartesian two dimensional coordinate system); the center point (it’s not clear what a “center point” is) 
Cheng S does not teach the horizontal base point of the adjusting device and the sensing device are on the X axis, with the center of the sensing device as the circle point; the coordinates of the horizontal base point are (L4, 0), and the coordinates of the vertical base point are (0, LO).  
Morimoto teaches the horizontal base point of the adjusting device and the sensing device are on the X axis (Fig. 8 is analogous to Fig. 2 of the instant application and shows reference marks are in a x-y coordinate system), with the center of the sensing device as the circle point (it’s not clear what a “circle point” is); the coordinates of the horizontal base point are (L4, 0), and the coordinates of the vertical base point are (0, LO) ([L4,0] is in a x-y coordinate system and [0,L0] is in an x-z coordinate system, Fig. 8 shows that reference points are in a x-y-z space).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S with the teachings of Morimoto.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto the cartesian coordinate system of Morimoto.  The motivation would have been to have a simple reliable system that a Cartesian coordinate system would provide.  


Regarding claim 3, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1.  
Cheng S further teaches wherein the truss is a frame structure (Fig. 1 supporting table 12: supported by beam/column/legs is a frame structure), and the top center is vertically connected with a vertical truss downward (Fig. 1 protective sleeve 9).  

Regarding claim 4, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1.  
Cheng S does not teach wherein the measuring equipment and the sensing device are both installed on the vertical truss.  
Morimoto teaches wherein the measuring equipment and the sensing device are both installed on the vertical truss (Fig. 1 & 6: 25 (cameras) the measuring equipment and 26 (Z-direction sensors lasers) the sensing device are on the same structure and move together).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S with the teachings of Morimoto.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto the measuring equipment and the sensing device of Morimoto.  The motivation would have been to have the system able to collect quality data of the microform model which would be distributed over the x-y plane.  

Regarding claim 7, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1.  
Cheng S does not teach wherein the sensing device is a laser displacement sensor.  
Morimoto teaches wherein the sensing device is a laser displacement sensor (Fig. 6 “Z direction sensor” 26, para 0043: 26 are laser displacement sensors).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S with the teachings of Morimoto.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto the laser displacement sensor of Morimoto.  The motivation would have been to keep an accurate track of positions of model components with a minimum amount of interference with the model being examined.  

Regarding claim 8, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1, 
Cheng S further teaches wherein the controller is a PLC or a single-chip microcomputer or a computer (p. 2 2nd to last full paragraph: “wherein the pressure sensor, the three-axis acceleration sensor and the adjusting mechanism are electrically connected with the micro-control unit.” Micro controllers are single chip microcomputers).  


Regarding claim 9, Cheng S in view of Morimoto teaches a real-time monitoring and correcting method using the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment (p. 2 2nd to last full paragraph: “pressure sensor is capable of keeping the same posture to measure during the measurement, reduces the measuring error”).  
Cheng S does not teach comprising the following steps: 1) selecting a horizontal base point and a vertical base point with the same position; the top view projections of the horizontal base point, the vertical base point, the adjusting device and the sensing device are in the same Cartesian two-dimensional coordinate system; the center point and the horizontal base point of the adjusting device and the sensing device are on the X axis, with the center of the sensing device as the circle point; the coordinates of the horizontal base point are (L4, 0), and the coordinates of the vertical base point are (0, LO); 2) fixing the sensing device, the adjusting device and the measuring equipment on the vertical truss; 3) the sensing device measures its distance from the horizontal base point and the vertical base point by emitting a laser beam to the horizontal base point and the vertical base point; 4) setting the distance between the measuring equipment and the horizontal base point and the vertical base point unchanged, and the error is less than 0.01 mm; 5) automatic adjustment; if the measuring equipment has a displacement greater than or equal to 0.01 mm due to changes in the external environment, the sensing device will sense in real time and convert the displacement signal into an electrical signal and transmit it to the controller, and the controller controls the adjusting device to make corresponding adjustments to restore the measuring equipment to the standard position.  
Morimoto teaches comprising the following steps: a) selecting a horizontal base point and a vertical base point with the same position (para 0065: the system detects a change in the position using benchmarks/calibration marks and uses the calculated displacement vectors to readjust the system in order to maintain relative position)(Fig. 2 of the instant application shows a horizontal base point and a vertical base point with different positions in contradiction with this claim limitation); the top view projections of the horizontal base point, the vertical base point, the adjusting device and the sensing device are in the same Cartesian two-dimensional coordinate system (if a top view projection is used then the resulting orientation of components is necessarily within the same Cartesian two dimensional coordinate system; any projection from a 3 dimensional space to a 2 dimensional space (as in a top view projection) will have all elements in the same Cartesian two-dimensional coordinate system); the center point and the horizontal base point of the adjusting device and the sensing device are on the X axis, with the center of the sensing device as the circle point (not clear what a “circle point” is); the coordinates of the horizontal base point are (L4, 0), and the coordinates of the vertical base point are (0, LO) ([L4,0] is in a x-y coordinate system and [0,L0] is in an x-z coordinate system, Fig. 8 shows that reference points are in a x-y-z space); b) fixing the sensing device, the adjusting device and the measuring equipment on the vertical truss (Fig. 1 & 6: 25 (cameras) the measuring equipment and 26 (Z-direction sensors lasers) the sensing device are on the same structure and move together); c) the sensing device measures its distance from the horizontal base point and the vertical base point by emitting a laser beam to the horizontal base point and the vertical base point (para 0059: controller monitors the position through the N-direction sensors, para 0043: N-direction sensors are laser displacement sensors); d) setting the distance between the measuring equipment and the horizontal base point and the vertical base point unchanged, and the error is less than 0.01 mm (para 0053: the error of the system is in the range of .01mm); e) automatic adjustment; if the measuring equipment has a displacement greater than or equal to 0.01 mm due to changes in the external environment (para 0065: if the system detects a change in position greater than its resolution threshold then the system automatically adjusts using correction vectors), the sensing device will sense in real time and convert the displacement signal into an electrical signal and transmit it to the controller, and the controller controls the adjusting device to make corresponding adjustments to restore the measuring equipment to the standard position (para 0065: “distortion correction data production mode is sent from the image processor 54 to the correction vector calculator 81 under the control of the total controller 70”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S with the teachings of Morimoto.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto the locating of various points in the system and the determination of errors based on those points from Morimoto.  The motivation would have been to have a system which could determine measurement errors and make corrections.  



Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110455442 A (Cheng S) in view of US 20080273184 A1 (Morimoto) in further view of CN 109489563 A (Chen G)  in further view of US 7105813 B2 (Lee). 

Regarding claim 5, Cheng S in view of Morimoto teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 1, wherein the adjusting device comprises a steel square frame fixedly installed at the bottom of the vertical truss (Fig. 1 drive motor 15: shows that the components of the adjusting device are fixedly installed at the bottom of the vertical truss (protective sleeve 9)).  
Cheng S does not teach the upper part of the two adjacent bottom edges of the square frame are respectively provided with guide rails arranged along the length thereof, and each bottom edge is provided with an electric push rod whose bottom is clamped on the guide rail; the two electric push rods are arranged in a cross, and the end shaft heads of the two electric push rods are fixedly connected to a collar; the collar is sleeved on an upwardly extending casing of the measuring equipment, and there is a gap between the collar and the casing, which can ensure that the measuring equipment can move up and down freely; each electric push rod is equipped with an electromagnetic chuck in contact with the bottom edge; the electromagnetic chuck fixes the electric push rod on the bottom edge when it is energized; when the electric push rod is required to slide on the bottom edge, the electromagnetic chuck is deenergized; one of the electric push rods is equipped with a micro stepping motor that has an angle with the push rod on the shaft head closed to the end; …; the end of the output shaft of the micro stepping motor is equipped with a gear; the casing is provided with a rack meshed with the gear; when the micro stepping motor works, the gear rotates, and the casing and the measuring equipment move up and down through the action of the rack meshed with the gear.  
Chen G teaches the upper part of the two adjacent bottom edges of the square frame are respectively provided with guide rails arranged along the length thereof (Fig. 1 first rail 8), and each bottom edge is provided with an electric push rod whose bottom is clamped on the guide rail (Fig. 1 “industrial control computer” 4: shows that there must be electric push rods to move the arrangement on the rails); the two electric push rods are arranged in a cross, and the end shaft heads of the two electric push rods are fixedly connected to a collar (Fig. 1 shows the rails are crossed and that there is a bellows which can move a platform in the z direction which means the platform can’t be rigidly affixed directly to the push rods (i.e. a collar would be needed)); the collar is sleeved on an upwardly extending casing of the measuring equipment, and there is a gap between the collar and the casing, which can ensure that the measuring equipment can move up and down freely (Fig. 1 shows that there is a bellows enabling movement up and down freely); …; one of the electric push rods is equipped with a micro stepping motor that has an angle with the push rod on the shaft head closed to the end (p. 3 1st full paragraph: there is a stepping motor connected to a push rod associated with a rail).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S in view of Morimoto with the further teachings of Chen G.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto the square frame and electric push rods motors of Chen G.  The motivation would have been to enable the system to monitor and make corrections in the Cartesian coordinate frame without much interaction from a user.  
Lee teaches each electric push rod is equipped with an electromagnetic chuck in contact with the bottom edge (column 5 lines 7-8: the holder 125 may have a vacuum chuck, an electromagnet or a fixing tool”, in the case of the instant application one would use an electromagnetic chuck to fix each axis along which the measuring equipment could move to ensure that measurement errors on that axis are minimized); the electromagnetic chuck fixes the electric push rod on the bottom edge when it is energized (column 5 lines 9-10: activating the electromagnetic chuck fixes the device along that axis); when the electric push rod is required to slide on the bottom edge, the electromagnetic chuck is deenergized (to change the position of the measuring equipment it is necessary to first release the chuck); …; the end of the output shaft of the micro stepping motor is equipped with a gear (column 6 lines 58-62: the pinion is connected to a motor, column 7 lines 18-22: system is configured to move the arm vertically); the casing is provided with a rack meshed with the gear (column 6 lines 58-64: a rack and pinion has a rack meshed with a gear); when the micro stepping motor works, the gear rotates, and the casing and the measuring equipment move up and down through the action of the rack meshed with the gear (column 6 lines 58-62: the pinion is connected to a motor, column 7 lines 18-22: system is configured to move the arm vertically).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S in view of Morimoto in further view of Chen G with the teachings of Lee.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto in view of Chen G the magnetic chucks and the rack and pinion gears of Lee.  The motivation would have been to lock each coordinate and so not have to worry about prior coordinates losing their accurate settings.  Furthermore the rack and pinion gears enable the system to adjust the height of the measuring equipment.  

Regarding claim 6, Cheng S in view of Morimoto in further view of Chen G and in further view of Lee teaches the device for real-time monitoring and correcting the displacement of indoor microform model measuring equipment according to claim 5.  
Cheng S does not teach wherein the electric push rod, the electromagnetic chuck and the micro stepping motor are all controlled by the controller.  
Chen G further teaches wherein the electric push rod, the electromagnetic chuck and the micro stepping motor are all controlled by the controller (p. 5 5th full paragraph: indicates that the electric push rod at least is controlled by a controller).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng S in view of Morimoto in further view of Chen G and in further view of Lee with the further teachings of Chen G.  One would have added to the monitoring and correcting measurement device of Cheng S in view of Morimoto in further view of Chen G and in further view of Lee the electric push rods and chucks controlled with a controller of Chen G.  The motivation would have been to enable the system to not only determine corrections but also to implement them.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868 


/FARHANA A HOQUE/Primary Examiner, Art Unit 2866